Name: Commission Regulation (EC) No 1946/97 of 6 October 1997 amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31997R1946Commission Regulation (EC) No 1946/97 of 6 October 1997 amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector Official Journal L 274 , 07/10/1997 P. 0004 - 0005COMMISSION REGULATION (EC) No 1946/97 of 6 October 1997 amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Articles 30 (7) and 57 thereof,Whereas Commission Regulation (EC) No 659/97 (2) lays down that the packaging and wrapping standards do not apply to products withdrawn from the market;Whereas Article 2 of Commission Regulation (EEC) No 3587/86 of 20 November 1986, fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (3), repealed by Regulation (EC) No 659/97, laid down that an amount equal to the increase in the buying-in price resulting from the application of the different conversion factors to that price should be added to that price and therefore to the withdrawal price for products put up in new packaging of a non-returnable type where such products were intended for free distribution in order to facilitate the use of such products for that purpose;Whereas Article 30 of Regulation (EC) No 2200/96 lays down that products withdrawn from the market pursuant to Article 23 (1) which remain unsold may be used for free distribution operations;Whereas Articles 11 et seq. of Regulation (EC) No 659/97 lay down that producer organizations may make products withdrawn from the market during a given marketing year available to charitable organizations approved by the Member States for free distribution; whereas products withdrawn in bulk must be wrapped before being made available; whereas, therefore, a flat-rate amount should be made available to producer organizations as a contribution to the cost of wrapping products withdrawn from the market in order to permit such products to be used for free distribution operations; whereas in the absence of such an amount, producer organizations might not make such products available for free distribution;Whereas Article 57 of Regulation (EC) No 2200/96 lays down measures to facilitate the changeover from the previous arrangements to those laid down by that Regulation; whereas transitional measures, similar to those laid down by Regulation (EEC) No 3587/86, must be laid down to permit the smooth application of the provisions on free distribution during the 1997/98 marketing year;Whereas Commission Regulation (EEC) No 1805/78 (4), as last amended by Regulation (EEC) No 1200/93 (5), and the provisions of which have become obsolete, should be repealed;Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 659/97 is hereby amended as follows:1. the following Article 15a is inserted:'Article 15aFor the 1997/98 marketing year:1. a flat-rate amount of ECU 7/100 kg shall be granted to producer organizations for products, other than apples and citrus fruit, withdrawn from the market for free distribution in accordance with Articles 11, 12 and 14 in packages of less than 25 kg;2. payment of the said amount shall be subject to presentation of supporting documents, certifying, in particular:- the names of the beneficiary bodies,- the quantity of the products concerned,- the cost of wrapping,- acceptance by the charitable organization concerned;3. before the 10th day of each month, the Member States shall notify the Commission, by electronic mail, of the quantity of products distributed free during the previous month but one for which the amount referred to in paragraph 1 has been granted.`;2. '(EEC) No 1805/78,` is added to Article 23;3. the section 'Apples` of Annex III is replaced by the following:>TABLE>4. in Annex IV, 'Size` in the fourth row of the first column is deleted.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 100, 16. 4. 1997, p. 22.(3) OJ L 334, 27. 11. 1986, p. 1.(4) OJ L 205, 29. 7. 1978, p. 64.(5) OJ L 122, 18. 5. 1993, p. 28.